25 F.3d 1116
306 U.S.App.D.C. 410
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.WISCONSIN DISTRIBUTOR GROUP, Petitionerv.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Association of Businesses Advocating Tariff Equity, et al.,Intervenors.
Nos. 94-1048, 94-1285.
United States Court of Appeals, District of Columbia Circuit.
June 3, 1994.

Before:  MIKVA, Chief Judge;  EDWARDS and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of intervenors' motion for summary affirmance, the responses thereto, and the reply, it is


2
ORDERED that the motion for summary affirmance be granted.  The parties' positions are so clear as to warrant summary action.   See Cascade Broadcasting Group, Ltd. v. FCC, 822 F.2d 1172, 1174 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).  In  Elizabethtown Gas Co. v. FERC, 10 F.3d 866 (D.C.Cir.1993), this court held that the Commission may permit a pipeline company that is obligated to purchase gas from the Dakota gasification project at above-market prices to pass that cost on to its customers.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.